Citation Nr: 9911053	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-10 852	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	David H. Savasten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1995 rating decision by the 
Baltimore, Maryland RO which denied service connection a back 
disability.  The claims file was later transferred to the 
Huntington, West Virginia RO in 1998 after it was learned 
that the veteran had moved.


FINDINGS OF FACT

1.  On December 7, 1995, the RO denied the veteran's claim of 
service connection for a back disability.

2.  On December 8, 1995, the RO mailed notice of the denial 
of service connection to the veteran at his then known 
address.

3.  A notice of disagreement with the denial was received 
from the veteran on December 18, 1995.

4.  A statement of the case was mailed by the RO to the 
veteran at his then known address on February 23, 1996.

5.  A substantive appeal was not received from the veteran 
until March 27, 1997.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the December 
1995 RO decision which denied the claim of service connection 
for a back disability.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet.App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet.App. 9 (1993).  

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  Given that the notice of the 
December 1995 denial was mailed to the veteran at his then 
last known address on December 8, 1995, and because a 
statement of the case was issued on February 23, 1996, the 
veteran had until December 8, 1996, to file either a 
Substantive Appeal or a request for an extension of time.  No 
document was received after issuance of the statement of the 
case until March 27, 1997, when a VA Form 9 was received.  
This was beyond the time period allowed by law, as noted 
above.  Accordingly, the veteran is statutorily barred from 
appealing the December 1995 decision.  Roy, supra.  

The Board notes that the veteran and his representative have 
made arguments about the difficulty the veteran encountered 
in receiving his mail from VA after he moved to West 
Virginia.  However, the salient point to be made in this case 
is that both the notice of the December 1995 denial and the 
statement of the case were mailed to the very address 
provided by the veteran in his claim and in his December 1995 
notice of disagreement.  In fact, when the VA Form 9 was 
later received, it noted the same address.  It does not 
appear that the RO was notified that the veteran had moved 
until some time in 1997, beyond the time for filing a timely 
appeal or request for extension.  Even then, it took a 
February 1998 request by the RO to obtain the veteran's new 
address.  Consequently, the Board finds that the veteran's 
arguments regarding a changed address do not change the 
analysis above regarding timeliness of appeal.  Absent a 
timely filed appeal, the Board does not have jurisdiction to 
proceed.  38 C.F.R. § 20.200; Roy, supra.  


ORDER

The appeal is dismissed.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

